AO 724A
(Rev. 8/82)

 

 

Case 5:21-cv-00009-LGW-BWC Document 9 Filed 06/15/21 Page 1of1

In the Anited States District Court
For the Southern District of Georgia
Waycross Dibision

CHRISTOPHER KAWASKI MCCRAY., *
Pa
Plaintiff, CIVIL ACTION NO.: 5:21-cev-9
*
Vv. e
Pe
DOYLE T. WOOTEN, iF
*
Defendant. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 8. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES
Plaintiff's Complaint, DIRECTS the Clerk of Court to CLOSE this
case and enter the appropriate judgment of dismissal, and DENIES

Plaintiff in forma pauperis status on appeal.

 

SO ORDERED, this || day of PM tain , 2021.
' J <—

  

aa

et GODBEY WOOD, JUDGE
UN STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 

 
